Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 2, 2021. 

Election/Restrictions
Applicant has elected the invention of Group I, claim(s) 1-5, drawn to a construct for which does not generate immunological rejection, said construct comprising i) cells with regenerative capacity, ii) collagen from pig’s cheek, and iii) dry lyophilized spongy molded collagen with the shape of an element to be transplanted.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative additional method step is Claim 9; and 
ii) the alternative cell type with regenerative capacity is mesenchymal stem cells, as recited in Claim 4. 

	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that non-elected Groups II and III include and use the invention of Group I.
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed in the prior Office Action, the common technical feature of Groups I-III is collagen in a gel state. However, Wolf et al (Biomaterials 33:7028-7038, 2012) is considered relevant prior art for having taught collagen hydrogels derived from pig dermis (pg 7029, Materials and Methods, Sections 2.2 and 2.4). Thus, collagen in a gel state is not considered to be a shared special technical feature that contributes over the prior art. The special technical feature of Groups I and III, not required by Group II, is the use of pig’s cheek collagen. The special technical feature of 

Applicant argues that there is no undue search burden to search non-elected Groups II and III along with the elected Group I. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant application is 371 Unity of Invention practice, and thus search burden is not germane to establishment of restriction between Groups I-III. 
	 
Claims 1-7, 9-11, and 13-24 are pending. 
	Claims 4-7, 9-11, and 13-24 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-5 are under consideration. 

Priority
This application is a 371 of PCT/IB2016/058084 filed on December 29, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
While a certified copy of the foreign patent application Chile 2015-3793 filed December 30, 2015 is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on August 21, 2018 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Specification
1. 	The disclosure is objected to because of the following informalities: 
.
Appropriate correction is required.

Drawings
2. 	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the specification discloses that Figure 8 illustrates “On the other hand, the labeling with antibodies against human mitochondria clearly confirms the presence of human cells differentiated from human stem cells in the construct implanted in mouse without immunosuppression.” However, Figure 8 fails to identify in panels A, B, or C any antibody labeling of human mitochondria. Rather, only the presence of cement (C), dentin (D), and periodontal ligament (PDL) is identified in the panels. Figure 8 fails to identify or otherwise point to the additional elements disclosed to be present, to wit, antibodies against human mitochondria that clearly confirms the presence of human cells.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
3. 	Claim 2 is objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). See Claim 1, for example.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a construct for xenotransplant or allotransplant, which does not generate
immunological rejection, the construct comprising: 
a) cells with regenerative capacity;
b) collagen in 3-D gel state (or also called collagen 3-D matrix) obtained from pig's head cheeks;
c) culture medium;
d) an element aimed to be transplanted; and
e) dry lyophilized spongy molded collagen with the shape of the element to be transplanted.
The claim is considered indefinite because the scope of the claim to achieve the functional property of “does not generate immunological rejection” cannot be determined. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

Per MPEP 2173.05(g), the Examiner should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: 
(1) Is there a clear cut indication of the scope of the subject matter covered by the claim? 
The specification discloses (pg 10, lines 13-15) that the periodontal ligament cells may be obtained from the [human] patient, or other donor, e.g. pig, dog, or other animal. By definition, a xenotransplant (Claim 1, line 2) is immediately recognized in the art to generate an immunological response by the host recipient, typically leading to graft rejection. Even allotransplants have long-been recognized in the art to generate immunological response by the host recipient, e.g. graft-vs-host disease, which is a form of immunological rejection. The 

The scope of the claim does not appear to be limited to the specific structure(s) positively recited in the claim, then the scope of the subject matter covered by the claim is indefinite. 

Does the specification clearly link a structure or method step to the claimed function? If no, then the claim must be rejected under 112(b) because the claim scope is unclear. 
	The specification discloses only the formation of a bio-tooth constructed of 3-D collagen containing periodontal ligament stem cells introduced into a mold of cross-linked collagen, and transplanted in mice, either peritoneally or on the back under the skin (Example 4). 
	It is disclosed that the control animals received constructs containing periodontal ligament stem cells, but lacking collagen (presumably referring to the 3-D collagen gel, not the mold of cross-linked collagen). The control constructs showed no tissue development in its matrix (presumably referring to the referring to the mold of cross-linked collagen), showing destruction and loss of human stem cells. However, no actual data is shown, and that the destruction and loss of human stem cells is observed does not immediately lead to immunological rejection as the causal mechanism. It is simply unknown. While it is clear that the mice were not afforded immunosuppression treatment, the specification fails to actually disclose any immunological data evidencing the degree of, if any, immunological response for the short duration of two months, nor how this might extrapolate to a longer period of time in the real-world of a human subject. 
	The specification fails to disclose the genotype identity of host mouse used in the experiments. Gingras et al (Biomaterials 24: 1653-1661, 2003) is considered relevant prior art for having demonstrated implanting a collagen matrix comprising human cells on the back under the skin of immunocompromised mice (pg 1654, col. 2, Section 2.3. Animals and surgical manipulations; pg 1658, col. 1, “transplanted it on immuno-deficient mice to avoid [immune] rejection”). 
The instant specification fails to disclose that the instantly recited construct itself, nor what specific subcomponent thereof, necessarily provides the instantly recited functional property of “does not generate immunological rejection”.

(2) Does the language of the claim forth well-defined boundaries of the invention, or only states a problem solved or a result obtained?
The lack of specific structure(s) in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 
The limitation “does not generate immunological rejection” merely states a result to be obtained and/or a problem to solve without providing boundaries on the claim scope. The claims and specification fail to recite or disclose what element of the construct renders or otherwise transforms the xenotransplant or allotransplant cells to no longer generate immunological rejection.

(3) Would one of ordinary skill in the art know from the claim terms what structure or steps are encompassed by the claim?
The specification discloses that the transplant may be used “without the use of immunosuppressive drugs” (pg 1, lines 8-9). However, the prior art teach the use of immunosuppressive agents when testing implants. The ordinary artisan would not know what element of the construct is to be modified so as to transform the xenotransplant or allotransplant cells to no longer generate immunological rejection.
The claim is grammatically awkward because it does not clearly identify the element(s) are to be transplanted. While it is clear that (e) is a dry lyophilized spongy molded collagen with the shape of the element to be transplanted, it is not clear that (e) is to actually be transplanted, per the preamble “contruct for transplant”. 
Ishibashi et al (U.S. 2005/0069570) is considered relevant prior art for having disclosed a construct for transplant, said construct comprising: 
With respect to d), Ishibashi et al disclosed an element aimed to be transplanted, to wit, a tooth (Figure 1). 
With respect to a) and c), Ishibashi et al disclosed an artificial periodontal membrane comprising culture medium and cells with regenerative capacity, e.g. periodontal membrane 
With respect to e), Ishibashi et al disclosed the construct comprises a mold composed of agarose gel (Figure 1) into which the (d) element aimed to be transplanted in placed within, thereby providing the mold with a shape of the element to be transplanted. 
While the mold of Ishibashi et al fulfills the broader scope of “a construct for transplant” and also fulfills “with the shape of the element to be transplanted”, per (e), it is also clear that said mold is not actually transplanted. Thus, as per the instant claims, the claims do not clearly recite the structure that is actually transplanted into a host subject, nor identify what structural element confers or otherwise transforms the functional property “does not generate immunological rejection” onto the structure that is transplanted. 
Example 4 of instant specification discloses transplant construct of dental matrices of human teeth. While the example discloses comparison to “human constructs with stem cells without collagen”, such a statement is obfuscatory because it does not clearly identify what collagen element, to wit, the 3-D collagen gel matrix (Claim 1, element (b)) containing the stem cells and/or the mold of cross-linked collagen (Claim 1, element (e)), was absent in the construct. Ishibashi et al disclose that there is a requirement for the therapeutic cells to adhere to the tooth (syn. element that is to be transplanted, Claim 1, element (d)), and thus provides the tooth with a coating “that enables more easy implantation of cells” e.g. “including cell adhesion factors such as collagen”. Thus, if Applicant’s obfuscatory “without collagen” construct is lacking the 3-D collagen gel matrix (Claim 1, element (b)), then it is considered no great surprise that said construct “without collagen showed no tissue development in its matrix showing destruction and loss of human stem cells”, as there would be little if anything on the tooth surface to promote attachment of said stem cells for them to grow. This is not indicative or dispositive of an immunological response, but rather simple lack of fulfilling the cell adhesion requirements of the stem cells. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.
	Appropriate correction is required.

5. 	Claim(s) 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a construct for xenotransplant or allotransplant, which does not generate
immunological rejection, the construct comprising: 
a) cells with regenerative capacity;
b) collagen in 3-D gel state (or also called collagen 3-D matrix) obtained from pig's head cheeks;
c) culture medium;
d) an element aimed to be transplanted; and

The claim is considered to lack adequate written description because the scope of the claim to achieve the functional property of “does not generate immunological rejection” cannot be determined. 
The limitation “does not generate immunological rejection” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification discloses (pg 10, lines 13-15) that the periodontal ligament cells may be obtained from the [human] patient, or other donor, e.g. pig, dog, or other animal. By definition, a xenotransplant (Claim 1, line 2) is immediately recognized in the art to generate an immunological response by the host recipient, typically leading to graft rejection. Even allotransplants have long-been recognized in the art to generate immunological response by the host recipient, e.g. graft-vs-host disease, which is a form of immunological rejection.
The specification discloses only the formation of a bio-tooth constructed of 3-D collagen containing periodontal ligament stem cells introduced into a mold of cross-linked collagen, and transplanted in mice, either peritoneally or on the back under the skin (Example 4). 
	It is disclosed that the control animals received constructs containing periodontal ligament stem cells, but lacking collagen (presumably referring to the 3-D collagen gel, not the mold of cross-linked collagen). The control constructs showed no tissue development in its 
The specification fails to disclose the genotype identity of host mouse used in the experiments. Gingras et al (Biomaterials 24: 1653-1661, 2003) is considered relevant prior art for having demonstrated implanting a collagen matrix comprising human cells on the back under the skin of immunocompromised mice (pg 1654, col. 2, Section 2.3. Animals and surgical manipulations; pg 1658, col. 1, “transplanted it on immuno-deficient mice to avoid [immune] rejection”). 
The claim is grammatically awkward because it does not clearly identify the element(s) are to be transplanted. While it is clear that (e) is a dry lyophilized spongy molded collagen with the shape of the element to be transplanted, it is not clear that (e) is to actually be transplanted, per the preamble “contruct for transplant”. 
Ishibashi et al (U.S. 2005/0069570) is considered relevant prior art for having disclosed a construct for transplant, said construct comprising: 
With respect to d), Ishibashi et al disclosed an element aimed to be transplanted, to wit, a tooth (Figure 1). 
With respect to a) and c), Ishibashi et al disclosed an artificial periodontal membrane comprising culture medium and cells with regenerative capacity, e.g. periodontal membrane cells, is produced and placed on the surface of the tooth roots, thereby allowing implantation of the periodontal membrane cells on the part of the tooth root (Figure 1). 
With respect to e), Ishibashi et al disclosed the construct comprises a mold composed of agarose gel (Figure 1) into which the (d) element aimed to be transplanted in placed within, thereby providing the mold with a shape of the element to be transplanted. 
While the mold of Ishibashi et al fulfills the broader scope of “a construct for transplant” and also fulfills “with the shape of the element to be transplanted”, per (e), it is also clear that 
Example 4 of instant specification discloses transplant construct of dental matrices of human teeth. While the example discloses comparison to “human constructs with stem cells without collagen”, such a statement is obfuscatory because it does not clearly identify what collagen element, to wit, the 3-D collagen gel matrix (Claim 1, element (b)) containing the stem cells and/or the mold of cross-linked collagen (Claim 1, element (e)), was absent in the construct. Ishibashi et al disclose that there is a requirement for the therapeutic cells to adhere to the tooth (syn. element that is to be transplanted, Claim 1, element (d)), and thus provides the tooth with a coating “that enables more easy implantation of cells” e.g. “including cell adhesion factors such as collagen”. Thus, if Applicant’s obfuscatory “without collagen” construct is lacking the 3-D collagen gel matrix (Claim 1, element (b)), then it is considered no great surprise that said construct “without collagen showed no tissue development in its matrix showing destruction and loss of human stem cells”, as there would be little if anything on the tooth surface to promote attachment of said stem cells for them to grow. This is not indicative or dispositive of an immunological response, but rather simple lack of fulfilling the cell adhesion requirements of the stem cells. 
The instant specification fails to disclose that the instantly recited construct itself, nor what specific subcomponent thereof, necessarily provides the instantly recited functional property of “does not generate immunological rejection” and/or otherwise transform the element to be transplanted comprising non-autologous cells to “not generate immunological rejection”.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).


Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

6. 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “dry lyophilized collagen” (last line). However, to the extent that the claim as a whole describes the layers of the construct, the element to be transplanted (d) being wrapped in the 3D collagen gel (b) comprising the cells (a), and being placed inside the dry lyophilized spongy molded collagen (e), the recitation “dry lyophilized collagen” lacks antecedent basis because it appears to be structurally distinct from the dry lyophilized spongy molded collagen (e), previously recited in Claims 1 and 2. 
Furthermore, the specification discloses that the second layer of dry lyophilized collagen is a “dry lyophilized spongy collagen (spongy mold type)” (pg 9, lines 14-15).
	Appropriate correction is required.

7. 	Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 recites “either xenotransplant or allotransplant”. 
. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - Improper Markush Grouping 
8. 	Claim 4 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
although all the cells belong to same class of cell therapy, to wit, all are cells, the positively recited buccal epithelium, condylar ligament, cardiac muscle, epithelial cells, endothelial cells, maxillofacial bone cells, or cranial bone cells are not recognized in the art to be stem cells. Rather, the positively recited cells are differentiated cells, not stem cells, and they are not structurally and/or functionally equivalent to mesenchymal stem cell, bone marrow stem cells, umbilical cord stem cells, dental pulp stem cells, etc…
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

9. 	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim Claim 4 recites wherein the stem cells are… buccal epithelium, condylar ligament, cardiac muscle, epithelial cells, endothelial cells, maxillofacial bone cells, or cranial bone cells.  Such is not considered to further limit the stem cells of Claim 3, from which Claim 4 depends because the positively recited buccal epithelium, condylar ligament, cardiac muscle, epithelial cells, endothelial cells, maxillofacial bone cells, or cranial bone cells are not recognized in the art to be stem cells. The positively recited cells are differentiated cells, not stem cells, and they are not structurally and/or functionally equivalent to mesenchymal stem cell, bone marrow stem cells, umbilical cord stem cells, dental pulp stem cells, etc…
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

10. 	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 4 recites the broad recitation of “bone marrow [stem cells]” and the claim also recites “maxillofacial bones”, “cranial flat bones”, and “bone progenitor cells” which are the narrower statement of the range/limitation. 
In the present instance, Claim 4 recites the broad recitation of “covering epithelia” and the claim also recites “buccal epithelium”, which is the narrower statement of the range/limitation. 
In the present instance, Claim 4 recites the broad recitation of “endothelial” and the claim also recites “periodontal ligament” and “condylar ligament”, which are the narrower statement of the range/limitation.


11. 	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 5 recites the broad recitation of “developing dental organ” and the claim also recites “tooth”, which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12. 	Claims 1 and 3-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shimizu et al (JPH067381; hereafter Shimizu-1) in view of Ishibashi et al (U.S. 2005/0069570), Shimizu et al (U.S. Patent 6,276,939; hereafter Shimizu-2), and Sumita et al (Biomaterials 27: 3238-3248, 2006).
Determining the scope and contents of the prior art.
With respect to Claim 1, 
Shimizue-1 is considered relevant prior art for having disclosed a construct for transplant.
Ishibashi et al is considered relevant prior art for having disclosed a construct for transplant, disclosed by Shimizu-1 ([0009], referencing JP 6-7381; [0006]).
With respect to d), Shimizu-1 disclosed construct comprises an element aimed to be transplanted, to wit, a tooth or tooth root [0003]. 
Ishibashi et al disclosed the Shimizu-1 construct comprises an element aimed to be transplanted, to wit, a tooth root [0009]. 

Ishibashi et al disclosed the Shimizu-1 construct comprises a collagen scaffold with the shape of the (d) element aimed to be transplanted (atellocollagen sponge, being wound around the dental root). 
With respect to a), b), and c), Shimizu-1 disclosed the periodontal ligament cells are cultured in 3D collagen gel and culture medium [0014, 18]. Shimizu-1 disclosed that the construct may comprise multiple layers of the collagen gel comprising the periodontal ligament cells and culture medium (syn. 3-D collagen gel matrix) [0019]. The collagen sponge acts as a support to maintain the shape and prevent irregular deformation due to collagen contraction [0020]. The pseudo-periodontal ligament (collagen sponge, 3-D collagen gel comprising periodontal ligament cells and culture medium) is attached to the artificial tooth root surface [0023], and thus necessarily “has a shape of the element to be transplanted”. The pseudo-periodontal ligament (collagen sponge, 3-D collagen gel comprising periodontal ligament cells and culture medium) may also be wrapped around the artificial tooth root [0025].
Ishibashi et al disclosed the Shimizu-1 construct comprises a 3D collagen gel into which periodontal membrane cells are cultured. 

Shimizu-1 disclosed the pseudo-periodontal ligament of the construct is similar to the natural periodontal ligament and is interposed between the implant body and the alveolar bone or mandibular joint surface [0011], thereby resisting bacterial infection, inducing proper alveolar bone, and buffering the impact force applied to the bone during mastication by stabilizing the implant body, which often leads to the loss of the artificial tooth [0006, 10].

Shimizu-1 disclosed the atellocollagen sponge is obtained from human skin, since it has no antigenicity, there is no risk of [immune] rejection when used on the human body [0019]. 

Shimizu-1 do not disclose the collagen construct to be obtained from pig. However, prior to the effective filing date of the instantly claimed invention, Shimizu-2 is considered relevant prior art for having disclosed a construct for xenotransplant or allotransplant (Abstract, “homoplastic or heteroplastic”).

With respect to e), Shimizu et al disclosed the artificial tooth is composed of a molded body, having a shape at least equivalent to the root (col. 2, lines 19-27), substantially as achieved with the instantly recited dry lyophilized spongy molded collagen with the shape of the element to be transplanted. 
With respect to b), Shimizu et al disclosed the transplant comprises collagen, wherein said collagen is type I collagen, or a mixture of type I and type III collagen, available from pig skin (col. 2, lines 59-63). 

Shimizu-1 do not disclose the collagen sponge construct to have been a dried or lyophilized collagen sponge. However, prior to the effective filing date of the instantly claimed invention, Sumita et al is considered relevant prior art for having taught a construct for transplant (Title), said transplanted being placed into an immunocompromised rat host (hence, “does not generate immunological rejection”, and xenogenic transplant; Abstract). 
With respect to e), Sumita et al taught a collagen scaffold sponge for a tooth, said collagen sponge with the shape of the element to be transplanted, e.g. a disc (pg 3242, Figure 4; pg 3243, col. 2, “circular shaped [tissue engineered]-teeth”). 
	Sumita et al taught the collagen sponge was made from pig skin collagen, and comprises type I collagen and type III collagen, said sponge being vacuum-dried (syn. dry lyophilized) (pg 3239, col. 1).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings);  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose pig head cheek (instant specification pg 12, line 3, “pig skin (specifically cheek pig’s head)”) as the collagen source from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first collagen, as disclosed by Shimizu-1, with a second collagen, to wit, pig dermis collagen, as taught by Sumita et al, with a second pig dermis collagen source, i.e. pig’s head cheek (instant specification pg 12, line 3, “pig skin (specifically cheek pig’s head)”), with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Those of ordinary skill in the art have long-recognized that there is a finite number of identified, predictable potential solutions from which to obtain pig dermis collagen, to wit, simply look at the animal’s exterior, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Pig head is typically meat processing by-product, and thus provides a useable material source for an otherwise disposed anatomical part. Pig dermis has long-been recognized by the ordinary artisan to comprise type I and type III collagen, and there is no evidence of record that “pig head cheek” collagen is any different that pig dermis collagen obtained from other parts of the pig dermis. 
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 3-4, Shimizu-1 disclosed the cells may be autologous or allogeneic (“another person”), e.g. periodontal ligament cells [0009, 12].
Ishibashi et al disclosed the cells may be autologous cells ([0049], “autologous human….cells”), e.g. periodontal membrane cells, osteoblasts, chondrocytes, synovial cells, fibroblasts, or endothelial cells [0050]. 
Sumita et al taught the construct for transplant comprises tooth cells (pg 3239, col. 1, Section 2.2) which naturally comprise dental pulp, dental papilla, dental follicle, periodontal ligament cells.
With respect to Claim 5, Shimizu-1 disclosed the element to be transplanted (d) is a tooth root, tooth, or denture (artificial crown) [0003].
Ishibashi et al disclosed the element to be transplanted (d) is a tooth (Figure 1).
Shimizu-2 disclosed the element to be transplanted, e.g. artificial tooth (Abstract; col. 1, lines 50-58; col. 2, lines 45-53).
Sumita et al taught a construct for transplant comprising a collagen/polymeric hybrid scaffold sponge for a tooth (Title).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

 	Claims 2-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shimizu et al (JPH067381; hereafter Shimizu-1) in view of Ishibashi et al (U.S. 2005/0069570), Shimizu et al (U.S. Patent 6,276,939; hereafter Shimizu-2), and Sumita et al (Biomaterials 27: 3238-3248, 2006), as applied to Claims 1 and 3-5 above, and in further view of Goh et al (J. Biomed. Mater. Res. Part A 102A: 1379-1388, 2014; available online June 11, 2013).
Determining the scope and contents of the prior art.
While Shimizu-1 disclosed a multi-layer component comprising the collagen gel, periodontal cells, culture medium, and collagen sponge [0019-20], Shimizu-1 do not clearly disclose the construct to comprise the element (d) being wrapped with the collagen gel comprising the cells and collagen sponge to be immersed and surrounded by a second layer of dry lyophilized spongy molded collagen. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 2, Goh et al is considered relevant prior art for having taught a construct for transplant. 
	With respect to e), Goh et al taught a scaffold component comprising the shape of the element to be transplanted, to wit, a polymeric (PCL)-TCP scaffold (e.g. Figure 1). 
	With respect to d), Goh et al taught the construct for transplant comprises an element aimed to be transplanted (“dental implant placement” (Title); pg 1380, col. 2, “Dental implant”; pg 1381, col. 2, “implant fixture was then inserted”; Figure 2).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings);  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to combine a scaffold with the shape of the element to be transplanted (element e) with the element to be transplanted (element d) in a construct for transplant with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) dental implants (element d) may require additional scaffold (element e) in order to be stabilized or be part of a larger maxillary or periodontal bone defect (Shimizu-1, Goh et al); and 
ii) dry, lyophilized spongy molded [porcine] collagen was successfully demonstrated to be used in the repair of periodontal defects (Sumita et al), 
whereby the collagen sponge scaffold was superior to the polymeric scaffold, as there were significantly higher numbers of cells attached to the collagen sponge scaffold as compared to the polymeric scaffold (Sumita et al, Abstract). 
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
Instant Claim 2 is drafted in product-by-process recitation, and appears to be distinguished from Shimizu-1 by the presence of a second layer of dry, lyophilized spongy collagen. 
The recitation of a process limitation in Claim 2 is not viewed as positively limiting the claimed product absent a showing that the process of making recited in Claim 2 imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the element to be 
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
Instant specification fails to disclose, and instant claims fail to recite, a dimensional requirement as to how much or how little spongy collagen (first and/or second layer) is to be present, and the specification fails to disclose any element of criticality the dimensional requirement(s) of the first and/or second collagen sponges. Sumita et al taught a substantially sized dry lyophilized collagen sponge for periodontal implants, and Goh et al taught that the ordinary artisan will necessarily vary the size of the scaffold to fit the periodontal defect in and around the tooth implant that is to be treated. Thus, external dimensions of spongy collagen element (e1) and/or (e2) surrounding the element to be transplanted (d) are not considered to be dispositive of patentability because said overall dimension of (e1) and (e2) may simply be achieved with the corresponding size of (e1) alone, the overall dimension being dependent upon the size of the defect to be treated, and thus subject to the determination of the ordinary artisan performing the transplant procedure.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 3-4, Ishibashi et al disclosed the cells may be autologous cells ([0049], “autologous human….cells”), e.g. periodontal membrane cells, osteoblasts, chondrocytes, synovial cells, fibroblasts, or endothelial cells [0050]. 
Sumita et al taught the construct for transplant comprises tooth cells (pg 3239, col. 1, Section 2.2) which naturally comprise dental pulp, dental papilla, dental follicle, periodontal ligament cells.
Goh et al taught the construct for transplant comprises autogenous (syn. autologous) bone cells (pg 1381, “bone from…same monkey…were grafted”). Goh et al also taught that allogeneic and xenographic bone has been used as an alternative graft material to autologous bone (pg 1380, col. 1). 
With respect to Claim 5, Ishibashi et al disclosed the element to be transplanted (d) is a tooth (Figure 1).
Shimizu et al disclosed the element to be transplanted, e.g. artificial tooth (Abstract; col. 1, lines 50-58; col. 2, lines 45-53).
Sumita et al taught a construct for transplant comprising a collagen/polymeric hybrid scaffold sponge for a tooth (Title).
Goh et al taught a construct for transplant comprising socket facial wall defect and dental implant (Title). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

14. 	Claims 1-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ishibashi et al (U.S. 2005/0069570) in view of Shimizu et al (U.S. Patent 6,276,939), Sumita et al (Biomaterials 27: 3238-3248, 2006), Nakahara et al (Tissue Engineering 10(3/4): 537-544, 2004), and Goh et al (J. Biomed. Mater. Res. Part A 102A: 1379-1388, 2014; available online June 11, 2013). 
Determining the scope and contents of the prior art.
With respect to Claim 1, Ishibashi et al is considered relevant prior art for having disclosed a construct for transplant.

With respect to e), Ishibashi et al disclosed the construct comprises a mold composed of agarose gel (Figure 1) into which the (d) element aimed to be transplanted in placed within, thereby providing the mold with a shape of the element to be transplanted. 
With respect to a) and c), Ishibashi et al disclosed an artificial periodontal membrane comprising culture medium and cells with regenerative capacity, e.g. periodontal membrane cells, is produced and placed on the surface of the tooth roots, thereby allowing implantation of the periodontal membrane cells on the part of the tooth root (Figure 1). 
With respect to b), Ishibashi et al disclosed the periodontal membrane cells are cultured in a three-dimensional manner including the presence of collagen, thereby enhancing cell adhesion [0043], thereby allowing the cells to survive on the tooth root surface and expand to form a periodontal membrane-like tissue (syn. wrap the surface of the element) [0017].

Ishibashi et al do not disclose: 
i) the construct for transplant comprises a mold to be made from collagen; and 
ii) the collagen is from pig/porcine origin. 
However, prior to the effective filing date of the instantly claimed invention, Shimizu et al is considered relevant prior art for having disclosed a construct for xenotransplant or allotransplant (Abstract, “homoplastic or heteroplastic”).
With respect to d), Shimizu et al disclosed (col. 1, lines 50-58; col. 2, lines 45-53) the element to be transplanted, e.g. artificial tooth, comprises extracted collagen filled into the root canals (substantially as achieved per the instant specification’s disclosure of injecting the collagen hydrogel into the dental pulp cavity (pg 11, line 8) and having a membrane of extracted collagen on the surface of the root (substantially as achieved per the instant specification’s disclosure of covering the dental root with the collagen hydrogel (pg 10, line 29).
With respect to e), Shimizu et al disclosed the artificial tooth is composed of a molded body, having a shape at least equivalent to the root (col. 2, lines 19-27), substantially as achieved with the instantly recited dry lyophilized spongy molded collagen with the shape of the element to be transplanted. 


Sumita et al is considered relevant prior art for having taught a construct for transplant (Title), said transplanted being placed into an immunocompromised rat host (hence, “does not generate immunological rejection”, and xenogenic transplant; Abstract). 
With respect to e), Sumita et al taught a collagen scaffold sponge for a tooth, said collagen sponge with the shape of the element to be transplanted, e.g. a disc (pg 3242, Figure 4; pg 3243, col. 2, “circular shaped [tissue engineered]-teeth”). 
	Sumita et al taught the collagen sponge was made from pig skin collagen, and comprises type I collagen and type III collagen, said sponge being vacuum-dried (syn. dry lyophilized) (pg 3239, col. 1).

	 Nakahara et al is considered relevant prior art for having taught a construct for transplant. 
With respect to e), Nakahara et al taught a collagen sponge scaffold for a tooth, said construct comprising periodontal ligament cells, said scaffold having the shape of the element to be transplanted, said cells being autologous (Abstract, “autologous cells for the regeneration of periodontal tissues”). 
	Nakahara et al taught the collagen sponge scaffold was formed from porcine skin (syn. pig dermis) and is composed of type I collagen and type III collagen, whereby said sponge was molded and freeze-dried in a vacuum (syn. dry lyophilized), being trimmed with the shape of the element to be transplanted (pg 538, col. 2, Collagen sponge scaffold; pg 539, col. 1, “the cell-seeded scaffold surface was placed toward the root surface”, Figures 2-3). 
Nakahara et al taught that the implanted collagen sponge scaffold had been degraded and replaced by host tissues (pg 541, col. 1). 

	Goh et al is considered relevant prior art for having taught a construct for transplant. 
	With respect to e), Goh et al taught a scaffold component comprising the shape of the element to be transplanted, to wit, a polymeric (PCL)-TCP scaffold (e.g. Figure 1). 


Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings);  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the construct for transplant of Ishibashi et al to comprise collagen gel matrix (element b), as disclosed by Shimizu et al, with a reasonable expectation of success because Shimizu et al disclosed the element to be transplanted, e.g. artificial tooth, comprises extracted collagen, to wit, pig skin collagen comprising type I and type III collagen, filled into the root canals and having a membrane of extracted collagen on the surface of the root, said collagen providing a foothold for regeneration of periodontal ligament cells on the outer surface and/or nerve and blood vessel cells in the root (col. 2, lines 45-53). Ishibashi et al disclosed that natural tooth roots are covered with a periodontal membrane, which 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to combine a scaffold with the shape of the element to be transplanted (element e) with the element to be transplanted (element d) in a construct for transplant with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) dental implants (element d) may require additional scaffold (element e) in order to be stabilized or be part of a larger maxillary or periodontal bone defect (Goh et al); and 
ii) dry, lyophilized spongy molded [porcine] collagen was successfully demonstrated to be used in the repair of periodontal defects (Sumita et al; Nakahara et al), 
whereby the collagen sponge scaffold was superior to the polymeric scaffold, as there were significantly higher numbers of cells attached to the collagen sponge scaffold as compared to the polymeric scaffold (Sumita et al, Abstract). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose pig head cheek (instant specification pg 12, line 3, “pig skin (specifically cheek pig’s head)”) as the collagen source from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art have long-recognized that there is a finite number of identified, predictable potential solutions from which to obtain pig dermis collagen, to wit, simply look at the animal’s exterior, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Pig head is typically meat processing by-product, and thus provides a useable material source for an otherwise disposed anatomical part. Pig dermis has long-been recognized by the ordinary artisan to comprise type I and type III collagen, and there 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first pig dermis collagen, as taught by Sumita et al and Nakahara et al, with a second pig dermis collagen source, i.e. pig’s head cheek (instant specification pg 12, line 3, “pig skin (specifically cheek pig’s head)”), with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Those of ordinary skill in the art have long-recognized that there is a finite number of identified, predictable potential solutions from which to obtain pig dermis collagen, to wit, simply look at the animal’s exterior, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Pig head is typically meat processing by-product, and thus provides a useable material source for an otherwise disposed anatomical part. Pig dermis has long-been recognized by the ordinary artisan to comprise type I and type III collagen, and there is no evidence of record that “pig head cheek” collagen is any different that pig dermis collagen obtained from other parts of the pig dermis. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, the claim is drafted in product-by-process recitation. The recitation of a process limitation in Claim 2 is not viewed as positively limiting the claimed product absent a showing that the process of making recited in Claim 2 imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the element to be transplanted (d) is placed inside one or more spongy collagen elements is immaterial to patentability.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
Instant specification fails to disclose, and instant claims fail to recite, a dimensional requirement as to how much or how little spongy collagen (first and/or second layer) is to be present, and the specification fails to disclose any element of criticality the dimensional requirement(s) of the first and/or second collagen sponges. Sumita et al taught a substantially sized dry lyophilized collagen sponge for periodontal implants, and Goh et al taught that the ordinary artisan will necessarily vary the size of the scaffold to fit the periodontal defect in and around the tooth implant that is to be treated. Thus, external dimensions of spongy collagen element (e1) and/or (e2) surrounding the element to be transplanted (d) are not considered to be dispositive of patentability because said overall dimension of (e1) and (e2) may simply be achieved with the corresponding size of (e1) alone, the overall dimension being dependent upon the size of the defect to be treated, and thus subject to the determination of the ordinary artisan performing the transplant procedure.
With respect to Claims 3-4, Ishibashi et al disclosed the cells may be autologous cells ([0049], “autologous human….cells”), e.g. periodontal membrane cells, osteoblasts, chondrocytes, synovial cells, fibroblasts, or endothelial cells [0050]. 

Goh et al taught the construct for transplant comprises autogenous (syn. autologous) bone cells (pg 1381, “bone from…same monkey…were grafted”). Goh et al also taught that allogeneic and xenographic bone has been used as an alternative graft material to autologous bone (pg 1380, col. 1). 
With respect to Claim 5, Ishibashi et al disclosed the element to be transplanted (d) is a tooth (Figure 1).
Shimizu et al disclosed the element to be transplanted, e.g. artificial tooth (Abstract; col. 1, lines 50-58; col. 2, lines 45-53).
Sumita et al taught a construct for transplant comprising a collagen/polymeric hybrid scaffold sponge for a tooth (Title).
Nakahara et al taught a construct for transplant comprising a collagen/polymeric hybrid scaffold sponge for a periodontal defect (Title; Figures 1-3) (syn. maxilla facial bone).
Goh et al taught a construct for transplant comprising socket facial wall defect and dental implant (Title). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
15. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keyla et al (Hernia 9: 269-276, 2005) is considered relevant prior art for having taught that porcine dermal collagen comprises Type I and Type III collagens, and that such porcine dermal collagen is readily and commercially available (pg 269, col. 2).

Wolf et al (Biomaterials 33:7028-7038, 2012) is considered relevant prior art for having taught collagen hydrogels derived from pig dermis (pg 7029, Materials and Methods, Sections 

Wei et al (Stem Cells and Development 22(12): 1752-1762, 2013) is considered relevant prior art for having taught a construct for transplant, to wit, a tooth, whereby a 3D matrix comprising autologous (per c3) cells with regenerative capacity (element (a)), to wit, periodontal ligament stem cells (per c4) (pg 1753, col. 1, “periodontal ligament stem cells”) is wrapped (pg 1753, col. 1, “Vc-induced PDLSCs sheet wrapping”; col. 2, “PDLSC sheet was used to wrap the [tooth element to be transplanted]”) around the root, whereupon the thus-formed bio-root is able to restore tooth function (Abstract, Introduction). Wei et al taught that the 3D matrix comprising the regenerative cells “created a suitable matrix for bio-root regeneration” (pg 1760, col. 2), including type I collagen as a main component (pg 1755, col. 1). Wei et al taught that the construct for transplant does not generate immunological rejection (pg 1758, col. 1, “there were no immunological rejections”).

Conclusion
16. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633